This cause was twice argued. The court now granted the petition and passed a decree against Menzey; Knap having deceased pending the suit, for him to release all his right to said mortgaged premises; upon the principle that the petitioner owned the debt for which said mortgage was given as collateral security —• that he who is entitled to the debt, which is the principal thing, hath right to all the collateral securities, given to insure the payment of the debt; especially as in this case, where the actual delivery of the mortgage accompanied the assignment of the note, of which the petitionees had notice. Powel on Mor. 50, 298, 303; 2 Burr. 979.
Afterwards a petition was brought against the heirs of Knap and a similar decree passed against them — notwithstanding they had purchased the equity of redemption of Lownsbury, which might entitle them to redeem, but was no bar to the petition.